DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because they contain grayscale images rather than black and white line drawings, as required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claims 2 and 8 are objected to because of the following informalities: 
Regarding claim 2, in line 4, the word “immobilising” should be replaced with “immobilizing” to reflect the American spelling.
Regarding claim 8, in line 1, the word wherein is misspelled “whrein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6; claim 3, line 2; and claim 4, line 2, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES 2066748.
Referring to Claim 1: ES 2066748 discloses a fixing device from a sleeper (3) to a base plate (1) of a slab track where an inter-plate (6) is located between the sleeper body and the base plate wherein the sleeper body comprising at least one through hole (Fig. 29); the base plate (1) comprising at least one blind hole in which an anchor bolt (28) is embedded (Fig. 29); the fixing device (14) which can be inserted into the through-hole in order to be immobilized in a detachable way by the anchor bolt (28) in the slab track installation position; without subjecting the inter-plate (15) to an additional pretension to which the inter-plate is subjected when the sleeper body (3) is placed on the base plate (1) (see attached machine translation, Para. [0065]).

Referring to Claim 2: ES 2066748 discloses a fixing device, wherein the fixing device (14) comprising a guiding rod (15) for positioning the sleeper body (3) on the base plate (1) in the slab track installation position (Fig. 29); and an immobilising end which works 

Referring to Claim 3: ES 2066748 discloses a fixing device, wherein the fixing device (14) comprising a head (top portion near hole 26) which can be inserted into the through hole without protruding from the upper plane of the sleeper body (13) in the slab track installation position (Fig. 29) (Para. [0065]).

Referring to Claim 4: ES 2066748 discloses a fixing device, wherein the guiding rod (14) can be inserted into a sleeve (15) that internally lines the through hole (12) in the slab track installation position (Fig. 29) (Para. [0065]).

Referring to Claims 6-9: ES 2066748 discloses a slab track of rails for railways, wherein the slab track comprises at least a portion of base plate (1), an inter-plate (6) and at least one sleeper body (3) installed in a configuration in overlapping layers fixed in position of installation of the slab track by means of a fixing device (14) according to claims 1-4 (Fig. 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ES 2066748 in view of Hahn et al. (US 4,232,822).
Referring to Claim 5: ES 2066748 does not specifically teach that the immobilizing end is threadable in an internal thread of the anchor bolt in the slab track installation position. However, Hahn et al. (US 4,232,822) teaches an arrangement for correcting the height of railway upper structures, wherein the immobilizing end of the guiding rod (6) is threadable in an internal thread of the anchor bolt (7) in the slab track installation position (Fig. 1) (Claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for ES 2066748 to secure the immobilizing end in the anchor bolt using threads, as taught by Hahn, in order to secure the fixing device in a removable and adjustable manner.

Referring to Claim 10: ES 2066748 further teaches a slab track of rails for railways, wherein the slab track comprises at least a portion of base plate (1), an inter-plate (6) and at least one sleeper body (3) installed in a configuration in overlapping layers fixed in position of installation of the slab track by means of a fixing device (14) according to claims 1-4 (Fig. 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to fasteners for railway substructures: EP-1039029-A1 ; KR-101270942-B1 ; WO-2012111031-A1 ; DE-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617